               Case 2:20-cv-00204-MJP Document 28 Filed 10/14/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ROBERT P ZARKOS, as Personal                      CASE NO. C20-204 MJP
            Representative for THE ESTATE OF
11          ROBERT S. ZARKOS, deceased,                       ORDER GRANTING STIPULATED
                                                              JOINT MOTION TO EXTEND
12                                 Plaintiff,                 DEADLINE TO FILE DISPOSITIVE
                                                              MOTIONS
13                  v.

14          AETNA HEALTH, INC., et al.

15                                 Defendants.

16

17
            Upon consideration of the Stipulated Joint Motion to Extend Deadline to File Dispositive
18
     Motions, it is hereby ORDERED that the Motion be, and is, hereby GRANTED. The deadline
19
     for all parties to file their respective dispositive motions is extended to December 11, 2020.
20
            The clerk is ordered to provide copies of this order to all counsel.
21
            Dated October 13, 2020.
22

23                                                         A
                                                           Marsha J. Pechman
24                                                         United States District Judge

     ORDER GRANTING STIPULATED JOINT MOTION TO EXTEND DEADLINE TO FILE DISPOSITIVE
     MOTIONS - 1
